Citation Nr: 1007836	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 50 
percent anesthesia of the right mental nerve 2, claimed as 
having been caused by mandibular orthognathic surgery.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an April 2009 decision the Board denied the Veteran's 
claim for service connection for a pituitary disability and 
remanded the Veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for 50 percent anesthesia of the 
right mental nerve 2, claimed as having been caused by 
mandibular orthognathic surgery.  The Veteran's 1151 claim is 
the only claim currently in appellate status before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran seeks compensation for disability he claims 
resulted from his inpatient dental surgery at the Dallas, 
Texas VA Medical Center in June 2000.  The Board has reviewed 
the medical records contained in the Veteran's claims file.  
These records include the Veteran's June 2000 operation 
report and discharge summary, but do not include the other 
inpatient records including nursing notes.  These records 
should be obtained and associated with the Veteran's claims 
file.  See 38 C.F.R. § 3.159(c)(2).

At his August 2004 hearing before a Decision Review Officer, 
the Veteran indicated that he had numbness in his face that 
was the fault of VA surgery and he asserted that a VA 
physician told him that during his June 2000 surgery a nerve 
was accidentally cut.  An April 2002 VA examination report 
provides a diagnosis of status post mandibular orthognathic 
surgery with resultant 50 percent anesthesia of the right 
mental nerve 2.  The April 2002 VA examiner noted that such 
disability was reasonably foreseeable, but the examiner 
failed to express an opinion as to whether the Veteran's 
disability was caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA surgical treatment.  The Board finds 
that a medical opinion is required to evaluate the Veteran's 
contention.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
June 2000 inpatient dental surgery at the 
Dallas, Texas VA Medical Center including 
all preoperative and postoperative 
records.  Any nursing records, hospital 
records, and consent forms should also be 
obtained.  If such records, in particular 
the nursing records, are not available, 
this should be so reported in the record.

2.  When the above action has been 
accomplished, afford the Veteran for an 
examination of the nerves of his face.  
The Veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

After examining the Veteran, and reviewing 
the claims and associated VA medical 
records files, the examiner should provide 
an opinion as to each of the following 
questions:

(a) Did the Veteran experience nerve 
disability due to VA medical treatment and 
surgery to the mandible in June 2000?  If 
so, please identify the additional 
disability incurred.

(b) If the Veteran has additional 
disability, was the proximate cause of the 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing the hospital 
care, medical or surgical treatment, or 
examination?  Did VA exercise the degree 
of care that would be expected of a 
reasonable health care provider? 

If the Veteran does not appear for the VA 
examination, the VA examiner should 
provided the requested opinions based on a 
review of the Veteran's medical records.

A complete rationale should be provided 
for all conclusions.

3.  Then, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


